Exhibit 10.2

 

SECOND AMENDED AND RESTATED SEVERANCE AGREEMENT

 

This Second Amended and Restated Severance Agreement (the “AGREEMENT”) is
entered into this 29th day of December, 2005, by and between AIRNET
COMMUNICATIONS CORPORATION, a Delaware corporation (the “COMPANY”), and JOSEPH
F. GERRITY (the “EMPLOYEE”).

 

RECITALS:

 

A. The Employee is an at-will employee of the Company in the capacity of Chief
Financial Officer at the behest of the Board of Directors; and has entered into
with the Company a Severance Agreement dated August 20, 2004 (the “Severance
Agreement”).

 

B. In order to encourage the Employee to maintain his continued attention and
dedication to his duties and responsibilities, the Company desires to provide
the Employee with a severance package in the event his employment is terminated,
as further described herein;

 

C. The Company and Employee desire to amend and restate in its entirety the
Severance Agreement to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and the monies to be paid hereunder, the parties
agree as follows:

 

SECTION 1. DEFINITIONS.

 

The following terms shall have the following meanings:

 

“CAUSE” means the Employee’s intentional bad faith act or omission, felony
conviction, or gross dereliction of duty, which is materially harmful or
damaging to the Company.

 

“COMPETING BUSINESS” shall mean any one or more of the following: (i) any
business in which the Company engages as of the date of this Agreement; or
(ii) any other business in which the Company engages in before the termination
of the Agreement.

 

“GOOD REASON” shall mean, without the Employee’s written consent, of any of the
following circumstances:

 

  (a) The Employee is assigned a new position, which entails a reduction in the
nature of Employee’s authority with respect to the operation of the Company’s
business compared to Employee’s position in effect on the date of this
Agreement;



--------------------------------------------------------------------------------

  (b) A reduction in the Employee’s Base Salary in effect on (i) the date of
this Agreement, or an adverse change in benefits or perquisites other than a
change that is generally applicable to all executive employees;

 

  (c) The Company’s requirement that the Employee’s site of principal employment
be more than twenty-five miles from the offices at which the Employee was
principally employed on the date of this Agreement; or

 

  (d) The Employee is assigned duties inconsistent with the status of the
position that the Employee held on the date of this Agreement, or an adverse
alteration in the nature or status of the Employee’s responsibilities held on
the date of this Agreement which shall constitute a constructive demotion, or

 

  (e) The failure of the Company to obtain a satisfactory agreement from any
successor corporation to assume and agree to perform this Agreement.

 

“PROTECTED TERRITORY” shall mean any state within the United States or other
country in which the Company or any of its subsidiaries provides any of its
services or sells or distributes any of its products as of the date of this
Agreement or thereafter.

 

“TOTAL DISABILITY” shall mean an inability to perform the duties of the Employee
because of physical or mental impairment for a period in excess of 120 days,
which qualifies the Employee for disability benefits under the applicable
long-term disability plan maintained by the Employer or any subsidiary or, if no
such plan applies, which would qualify the Executive for disability benefits
under the Federal Social Security System.

 

SECTION 2. EMPLOYMENT.

 

The Company hereby retains Employee at an annual base salary of $178,750 (the
“BASE SALARY”). The Base Salary shall be paid in accordance with the Company’s
ordinary and customary payroll practices, which may be amended from time to
time.

 

SECTION 3. TERMINATION EVENTS.

 

3.1 AT WILL EMPLOYMENT. The Company retains its right to terminate Employee’s
employment with or without Cause. Likewise, the Employee may terminate his
employment with or without Good Reason.

 

3.2 TERMINATION EVENT. Each of the following events shall be a “TERMINATION
EVENT:”

 

  (a) The termination of the Employee without Cause; or

 

- 2 -



--------------------------------------------------------------------------------

  (b) The resignation of Employee for Good Reason upon no less than Thirty
(30) days advance written notice to the Company clearly sighting the
circumstance constituting Good Reason, and further that during such Thirty
(30) day notice period the Company fails to, or elects not to, cure such cause
for Good Reason.

 

3.2 DEATH OR TOTAL DISABILITY. The Employee’s employment will terminate
effective immediately upon Employee’s death or Total Disability.

 

SECTION 4. SEVERANCE; NON-COMPETE AND NON-SOLICITATION.

 

4.1 SEVERANCE AMOUNT.

 

  (a) Subject to the provisions of Section 4.2 below, upon a Termination Event,
the Company shall pay the Employee an amount equal to sixty percent (60%) of
annual Base Salary (the “Severance Payment”), based on the greater of the base
salary of Employee as of the date of this Agreement or the then current base
salary of Employee as of the effective date of termination, in a lump sum within
three (3) days from the date of the Termination Event.

 

  (b) Upon Employee’s resignation without Good Reason or upon death or Total
Disability, the Employee (or his estate) shall not be entitled to any Severance
Payment except that he (or his estate) shall be entitled to:

 

  i) Any unpaid salary and other benefits that have accrued for services already
rendered as of the date of termination, except with respect to any Company
disability plans; and

 

  ii) Pro-rata annual performance bonus, if any, for the portion of the year
prior to the separation from service.

 

4.2 PAYMENT MITIGATION. The net amount, after withholding, of the Severance
Payment payable under this Agreement shall be immediately deposited in an
employer-grantor secular trust arrangement pursuant to Section 402(b) of the
Internal Revenue Code of 1986, as amended, exempt from the requirements of the
Employee Retirement Income Security Act of 1974, as amended, and not subject to
the general creditors of the Company (“TRUST DEPOSIT”) with a mutually
acceptable third party trustee (“TRUSTEE”). Subject to the mitigation provisions
of this Section 4.2, the Trustee shall pay to Employee out of the Trust one
hundred percent (100%) of the total amount originally deposited in the Trust on
the first day of the seventh month following the Termination Event. Employee
agrees that in the event he earns any salary, consulting fees, signing bonuses,
or other compensation income from a party other than the Company during the six
(6) month period immediately following his Termination Event (“MITIGATION
PERIOD”), the Company shall be entitled to reduce its Severance Payment
obligation, net of withholding, by the amount of such payments received by
Employee net of withholding (“OTHER NET COMPENSATION”) and Employee will
promptly notify the

 

- 3 -



--------------------------------------------------------------------------------

Company and the Trustee of his receipt of Other Net Compensation. If the Company
and the Trustee receive such notice or otherwise verify that Employee has
received Other Net Compensation during the Mitigation Period, the Trustee shall
deliver to the Company from the Trust Deposit an amount equal to the Other Net
Compensation received by Employee during the Mitigation Period. Once disbursed
by the Trustee, Employee shall be under no obligation to reimburse the Company
any of those disbursed amounts unless Employee has failed to disclose the
receipt of any Other Net Compensation during the Mitigation Period. Any
scheduled disbursements due from the Trustee shall be offset and reduced by the
amount of Other Net Compensation received by Employee during the Mitigation
Period. The Employee and Company will enter into a suitable trust agreement with
the Trustee to carry out the provisions of this Section 4.2. Employee is under
no duty to seek employment or other sources of compensation income during the
Mitigation Period.

 

4.3 NON-COMPETITION-SOLICITATION. In the event that Employee resigns without
Good Reason or is terminated for Cause, for a period of six months (the “TERM”)
from the date of that resignation/termination Employee agrees that Employee will
not, singly, jointly, or as a partner, member, employee, agent, officer,
director, stockholder (except as a holder of not more than two percent of the
outstanding stock of any company listed on a national securities exchange, or
actively traded in a national over-the-counter market), equity holder, lender,
consultant, independent contractor, or joint venturer of any other person, or in
any other capacity, directly or beneficially: (i) own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
or permit the use of his name by, or work for, or provide consulting, financial
or other assistance to, or be connected in any manner with, a Competing Business
anywhere in the Protected Territory during the Term; (ii) employ, retain or
engage (as an employee, consultant or independent contractor), or induce or
attempt to induce to be employed, retained or engaged, any Person who is or was
an employee of the Company during the Term; (iii) induce or attempt to induce
any Person who, on the date hereof or at any time hereafter during the Term, is
an employee of the Company to terminate his or her relationship with the
Company; or (iv) induce or attempt to induce any Person which is a customer of
the Company, or which otherwise is a contracting party with the Company, as of
the date hereof or at any time hereafter during the Term to terminate any
written or oral agreement or understanding with the Company.

 

SECTION 5. PARTIAL INVALIDITY.

 

The invalidity or unenforceability of a particular provision of this Agreement
shall not affect the other provisions hereof and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted.

 

SECTION 6. TERMINATION OF AGREEMENT.

 

This Agreement shall terminate upon the earlier of: (i) the date the Employee is
terminated for Cause or resigns without Good Reason; or (ii) the fourth
(4th) anniversary of this Agreement. The obligations of Employee under
Section 42 and 4.3 will survive termination of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 7. NO ORAL MODIFICATION.

 

Except as set forth in Section 8 below, no modification, amendment or waiver of
any of the provisions of this Agreement shall be deemed effective unless made in
writing specifically referring to this Agreement and duly signed by each party
hereto.

 

SECTION 8. MODIFICATION OF AGREEMENT.

 

In the event any provision of this Agreement is determined to be invalid by any
court or other entity of competent jurisdiction, such provision(s) shall be
deemed to have been amended and the parties hereto agree to execute all
documents necessary to evidence such amendment so as to eliminate or modify any
such invalid provision(s) so as to cancel out the intent of this Agreement
enforceable in all respects as so modified. Notwithstanding the foregoing, it is
the intent of this Agreement to comply with the provisions of Section 409A of
the Code, and to the extent required, this Agreement shall be so modified by the
parties.

 

SECTION 9. GOVERNING LAW/VENUE.

 

This Agreement shall be governed and construed by the provisions hereof and in
accordance with the laws of the State of Florida applicable to agreements to be
performed in the State of Florida. Venue for any litigation stemming from the
construction and operation of this Agreement shall be in Brevard County,
Florida.

 

SECTION 10. ASSIGNABILITY.

 

This Agreement may not be assigned by either party, in whole or in part, without
the prior written consent of the party to be charged; provided, however, that
such prior written consent shall not be unreasonably withheld

 

SECTION 11. BINDING EFFECT.

 

This Agreement shall be binding on the successors and assigns of either party
hereto, except that the Company shall not be relieved of any liability hereunder
upon the assignment of this Agreement. The Company agrees to obtain the consent
of any successor to be bound by this Agreement.

 

SECTION 12. ATTORNEYS’ FEES.

 

In any suit brought by the Employee to enforce his rights under this Agreement,
if the Employee prevails, the Employee shall be entitled to reasonable
attorneys’ fees and costs.

 

SECTION 13. COUNTERPARTS.

 

This Agreement may be signed and executed in one or more counterparts, each
which shall be deemed an original and all of which together shall constitute one
agreement.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 14. NOTICE.

 

Any consent, waiver, notice, demand, request, or other instrument required or
permitted to be given under this Agreement shall be deemed to have been properly
given when in writing and delivered in person or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed:

 

If to the Company:

 

AirNet Communications Corporation

3950 Dow Road

Melbourne, Florida 32934

Attention: Chief Executive Officer

 

If to the Employee:

 

Joseph F. Gerrity

3950 Dow Road

Melbourne, Florida 32934

 

Either party may change its address for notices by notice in the manner set
forth above.

 

SECTION 15. ENTIRE AGREEMENT.

 

This Agreement constitutes the entire understanding between the parties
concerning Employee’s severance and supersedes all prior discussions, agreements
and representations, whether oral or written and whether or not executed by the
Company and Employee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

COMPANY:

AIRNET COMMUNICATIONS

CORPORATION, a Delaware corporation

By: {Signed}

 

/s/ Stuart P. Dawley

--------------------------------------------------------------------------------

   

Stuart P. Dawley

Title:     EMPLOYEE: {Signed}  

/s/ Joseph F. Gerrity

--------------------------------------------------------------------------------

   

Joseph F. Gerrity

 

- 6 -